J-A26038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JAMES B. NUTTER & COMPANY               :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ETHAN B. COWLES                         :
                                         :
                   Appellant             :   No. 716 WDA 2018

               Appeal from the Order Entered April 20, 2018
     In the Court of Common Pleas of Allegheny County Civil Division at
                          No(s): MG-17-000914


BEFORE: BENDER, P.J.E., SHOGAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                      FILED NOVEMBER 19, 2018

     Ethan B. Cowles (Appellant) appeals pro se from the order granting

summary judgment in favor of Appellee, James B. Nutter & Company (Nutter),

and entering judgment in favor of Nutter in the amount of $204,689.07 plus

interests and costs in the underlying mortgage foreclosure action. We affirm.

     The trial court summarized:

           On April 23, 2007, Appellant borrowed $360,000.00 from
     All-Pennsylvania Reverse Mortgage Inc. To secure that debt,
     [Appellant] executed a Mortgage to All-Pennsylvania Reverse
     Mortgage, Inc. which was recorded on June 8, 2007. [Appellant’s]
     Mortgage is in default for failure to pay taxes and provide [Nutter]
     with evidence of payment. On July 7, 2017, Nutter filed its
     Complaint in Mortgage Foreclosure. [Appellant] filed an Answer
     on August 16, 2017. On February 8, 2018, Nutter filed a Motion
     for Summary Judgment. On April 20, 2018, th[e trial c]ourt
     granted Nutter’s Motion for Summary Judgment entering
     judgment in favor of Nutter and against [Appellant] in the amount
     of $204,689.07. It is from that decision that [Appellant] appeals.
J-A26038-18


Trial Court Opinion, 7/10/18, at 1.

      Preliminarily, when reviewing the trial court’s grant of summary

judgment:

      Our scope of review of a trial court’s order granting or denying
      summary judgment is plenary, and our standard of review is clear:
      the trial court’s order will be reversed only where it is established
      that the court committed an error of law or abused its discretion.

      Summary judgment is appropriate only when the record clearly
      shows that there is no genuine issue of material fact and that the
      moving party is entitled to judgment as a matter of law. The
      reviewing court must view the record in the light most favorable
      to the nonmoving party and resolve all doubts as to the existence
      of a genuine issue of material fact against the moving party. Only
      when the facts are so clear that reasonable minds could not differ
      can a trial court properly enter summary judgment.

Michael v. Stock, 162 A.3d 465, 472–73 (Pa. Super. 2017) (citation

omitted). “[P]arties seeking to avoid the entry of summary judgment against

them may not rest upon the averments contained in their pleadings. On the

contrary,   they   are   required   to    show,   by   depositions,   answers    to

interrogatories, admissions or affidavits, that there is a genuine issue for trial.”

Washington Fed. Sav. & Loan Ass'n v. Stein, 515 A.2d 980, 981 (Pa.

Super. 1986) (citing Pa.R.Civ.P. 1035(d)).

      Further, “[t]he holder of a mortgage is entitled to summary judgment if

the mortgagor admits that the mortgage is in default, the mortgagor has failed

to pay on the obligation, and the recorded mortgage is in the specified

amount.” Bank of Am., N.A. v. Gibson, 102 A.3d 462, 465 (Pa. Super.

2014), appeal denied, 112 A.3d 648 (Pa. 2015).


                                         -2-
J-A26038-18



      In his appellate brief, Appellant fails to present a cogent legal argument.

Appellant has not designated a statement of questions for this Court’s review,

and his entire brief consists of a four-page narrative in which he claims to

dispute “illegal charges” and “fraudulent charges” and makes the conclusory

statement that “[t]he [a]mount of [m]ortgage is fraudulent and hereby

disputed.” See Pa.R.A.P. 2111(a)(4) (“The brief of the appellant . . . shall

consist of . . . [a] Statement of the questions involved”), 2116(a); Appellant’s

Brief at 4-5. Appellant does not cite any legal authority or provide any legal

analysis. See 2119(b). In sum, Appellant’s brief is simply a personal and

largely nonsensical account of the case which fails to conform to the

requirements of the Pennsylvania Rules of Appellate Procedure. See Pa.R.A.P.

2101-2119.

      Conversely, Nutter argues that the trial court did not abuse its discretion

in granting summary judgment in this foreclosure action on Appellant’s

residential property “because there existed no genuine issue as to any

material fact that the Appellant had defaulted on the terms of his Mortgage,

that the Appellant failed to cure the default, and that [Nutter] was the

mortgagee of record, in possession of the Note, and Appellant was sent the

pre-foreclosure notice.” Nutter’s Brief at 7. Nutter states that it was assigned

the mortgage that was recorded on June 8, 2007, and that Appellant’s

indebtedness was secured by a promissory note and properly recorded. Id.

at 4-5. The complaint in mortgage foreclosure was initiated after Appellant



                                      -3-
J-A26038-18


failed to pay property taxes and provide evidence of payment to Nutter. Id.

at 5.

        Likewise, the trial court reasoned:

               [Appellant] filed various pleadings but failed to provide a
        defense to the foreclosure action. In his Answer to the Complaint,
        he stated that he is aware of the amount he incurred initially, but
        disputes any amount above $100,000 that has occurred since
        April of 2007.

              Nutter alleges that it is entitled to Summary Judgment
        because there is no genuine issue as to material fact in this case.
        Nutter claims that [Appellant] defaulted on the mortgage.
        [Appellant] admitted the existence of the mortgage and executed
        the Mortgage knowing that he would be responsible for the
        payments. . . .

              [Appellant] did not plead specific facts in response to the
        allegations in the Complaint regarding the mortgage account, the
        fact of the default and the amount due, and is therefore deemed
        to have admitted the allegations. . . .

        [T trial c]ourt has determined that no genuine issues of material
        fact exist between the parties. Nutter has produced evidence that
        it is the mortgagee of record by virtue of a recorded Assignment
        of Mortgage recorded on June 8, 2007. Summary judgment is
        appropriate.

Trial Court Opinion, 7/10/18, at 1-3.

        Upon review, we find no abuse of discretion by the trial court. Although

Appellant is pro se, this status does not relieve him of his duty to properly

raise and develop an appealable claim. Smathers v. Smathers, 670 A.2d
1159, 1160 (Pa. Super. 1996). This Court has stated:

        [A]ppellate briefs and reproduced records must materially
        conform to the requirements of the Pennsylvania Rules of
        Appellate Procedure. This Court may quash or dismiss an appeal
        if the appellant fails to conform to the requirements set forth in

                                       -4-
J-A26038-18


     the Pennsylvania Rules of Appellate Procedure. Although this
     Court is willing to liberally construe materials filed by a pro se
     litigant, pro se status confers no special benefit upon the
     appellant. To the contrary, any person choosing to represent
     himself in a legal proceeding must, to a reasonable extent,
     assume that his lack of expertise and legal training will be his
     undoing.

In re Ullman, 995 A.2d 1207, 1211-1212 (Pa. Super. 2010) (citations

omitted), appeal denied, 20 A.3d 489 (Pa. 2011).

     For the above reasons, we affirm the trial court’s order entering

summary judgment in favor of Nutter in this mortgage foreclosure action.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2018




                                   -5-